DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.)
In sum, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e. a law of nature, a phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Revised Guidance Step 2A – Prong 1
	Under 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
	Here, the limitations “notify a to-do list based on a vehicle characteristic… recommend a path based on the to-do list based on a user condition or priority set by a user and used for recommending the path when the recommendation of the path is required in relation to the to-do list… receive a condition for setting the user condition or the priority from a user terminal or the specific vehicle notification apparatus… and provide information on the to-do list application to the specific vehicle notification apparatus” recited in claim 13 and similarly 1 and 15, recites the abstract idea of a mental process.  If a claim limitation, under its broadest reasonable interpretation, recites a limitation that can practically be performed in the human mind, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The above limitations of independent claims 1, 13, and 15 fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively, be performed in the human mind or with the aid of pen and paper. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).
	Here, a human being could notify a to-do list based on a vehicle characteristic, recommend a path based on the to-do list based on a user condition or priority set by a user and used for recommending the path when the recommendation of the path is required in relation to the to-do list, mentally receive a condition for setting the user condition or the priority from a user terminal or the specific vehicle notification apparatus, and provide information on the to-do list application to the specific vehicle notification apparatus.
	
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract ideas to which the
claim is directed does not include limitations that integrate the abstract idea into a practical
application, since these are method claims and the claims do not provide means for
implementation. 
For example, with respect to claim 1, additional elements include a generic processor and memory. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”) This “generic processor” and “memory” are therefore generic and are not used to carry out the abstract idea claim limitations. The “generic processor” and “memory” constitutes generally linking of the use of the abstract idea to a particular technological environment (i.e. recommending, in a vehicle, a path based on a to-do list). 
	In addition, merely “[u]sing a computer to accelerate an ineligible mental process does
not make that process patent-eligible.” Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada
(U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717
F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to
lend speed or efficiency to the performance of an otherwise abstract concept does not
meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to
determine whether they amount to something “significantly more” than the recited abstract
idea. (i.e., an innovative concept).
Here, the additional element of a “processor” and “memory” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the autonomous vehicle is passively recited and does not carry out the abstract idea. The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, the “processor” and “memory” does not amount to “significantly more” than the abstract ideas themselves.
	The additional elements of the dependent claims merely refine and further limit the
abstract idea of the independent claims and do not add any feature that is an “inventive
concept” which cures the deficiencies of their respective parent claim under the 2019 PEG
analysis. None of the dependent claims considered individually, including their respective
limitations, include an “inventive concept” of some additional element or combination of
elements sufficient to ensure that the claims in practice amount to something “significantly
more” than patent-ineligible subject matter to which the claims are directed. 
The elements of the instant process steps when taken in combination do not offer
substantially more than the sum of the functions of the elements when each is taken alone. The
claims as a whole, do not amount to significantly more than the abstract idea itself because the
claims do not affect an improvement to another technology or technical field; the claims do not
amount to an improvement to the functioning of an autonomous vehicle itself which implements the abstract idea (e.g., the general purpose recommending of a path, which many vehicles already have and implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (i.e. recommending, in a vehicle, a path based on a to-do list). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“vehicle notification apparatus configured to…” in at least claim 13
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, corresponding structure in the specification includes:
(1) ¶43 “The specific vehicle notification apparatus 100 may include a connected car terminal (AVNT)” 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-20 are rejected for the following reasons: With respect to claim 1 and similarly 13 and 15, the metes and bounds of what is and is not required in the limitation “notify a to-do list based on a vehicle characteristic, in link with a to-do list application” is unclear and indefinite in view of the remaining claim language and specification. There is no limiting definition or examples of what does, or does not, constitute a “vehicle characteristic”. Furthermore, it is unclear if either the notification, the to-do list, or both, are based on this vehicle characteristic. Also, it is unclear if either the notification, the to-do list, or both, are in link with the recited “to-do list application”.  Lastly, the term “notify”, in relation to the to-do list, is additionally unclear. The claim appears to require that the to-do list is notified, however the specification appears to indicate a user it notified of the to do list. It is recommended to clarify the claim language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dillahunt (GB2489556A)(hereinafter “Dillahunt”) in view of Rodden (US20190334907)(hereinafter “Rodden”).
With respect to claim 1 and similarly 15,
Dillahunt discloses:
An apparatus for providing a specific notification in a vehicle, the apparatus comprising:
a processor configured to: (Dillahunt page 8, lines 3-5 “The device 400 may include a processor”)
A to-do list (Dillahunt page 4, lines 4-5 “The system and method of the present disclosure in one embodiment also enable a user to enter or specify an activity, errand, and/or to-do list”)
recommend a path based on the to-do list (Dillahunt page 4, lines 5-9 “The system and method of the present disclosure in one embodiment also enable a user to enter or specify an activity, errand, and/or to-do list instead of specific location into a location device for determining a route to a location. For example, a user may enter, "purchase an iPhone" or "purchase LeviTM's jeans", instead of entering "Apple", "mall" "shopping center" or their addresses. In turn, the user en-route can receive "smart" routes based on the current state of the environment or other factors.”)
based on a user condition (Dillahunt page 4, lines 6-7 “For example, a user may enter, "purchase an iPhone" or "purchase LeviTM's jeans", instead of entering "Apple", "mall" "shopping center" or their addresses. In turn, the user en-route can receive "smart" routes”. This is based on the condition of a user entering “purchase an iPhone” or “purchase LeviTM’s jeans”)
or priority set by a user 
and used for recommending the path  when the recommendation of the path is required in relation to the to-do list; (Dillahunt page 2, lines 5-9 “A routing manager module may be operable to determine one or more locations where said one or more user specified tasks can be accomplished, and further dynamically determine at least one of routing and mapping information from current location of a user to said one or more locations.”)
and a memory configured to store data used (Dillahunt page 8, lines 1-4 ”a device which may implement the methodology of the present disclosure… may include… a memory device”)
and an algorithm driven by the processor. (Dillahunt page 8, lines 1-4 ”a device which may implement the methodology of the present disclosure… may include a processor”; Dillahunt “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.”)
Dillahunt fails to explicitly disclose:
notify a to-do list based on a vehicle characteristic, in link with a to-do list application
However, Rodden, from the same field of endeavor, discloses:
notify a to-do list based on a vehicle characteristic1, in link with a to-do list application; (Rodden ¶208 “an exemplary graphical user interface 600 that may be presented to a user on any suitable emissive surface (e.g., the display on laptop 126 in FIG. 1A) linked to the optimization system 10 for entering user preferences and aspirations is shown… The six preference and aspiration tabs include… a “To-Do List” tab”; Rodden ¶300 “As another instance, near the end of an impromptu activity time slot, the processor may identify temporally near scheduled activities (e.g., all activities scheduled for the user during the next 12 hour period) as well as a list of aspirational activities on the user's to-do list and present a list of those activities to the user for selection to indicate if any of those activities has been completed”; Rodden  ¶103 “as well as one or more servers or computer based processors that process sensor and other input data and use that data to help system users optimize use of time and other resources based on user preferences, perceived user conditions, user circumstances, user habits and other optimization factors.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the notification of a to-do list, as taught by Rodden, in the system of Dillahunt in order to “help system users optimize use of time” (Rodden ¶103).
	
	With respect to claim 2 and similarly 16,
	Dillahunt in view of Rodden discloses an interface configured to (Dillahunt page 13, lines 24-28 “The computer system may be… a communications interface”)
display the path; (Dillahunt page 8, lines 17-19 “the route manager component 412 may prioritize the locations or routes to the locations. The prioritized locations and/or routes may be presented to the user, e.g., via a display 408”)
or receive, from the user, a priority condition set by the user to set the user condition or the priority.

With respect to claim 13,
	Dillahunt discloses:
a specific vehicle notification apparatus configured to: 
A to-do list (Dillahunt page 4, lines 4-5 “The system and method of the present disclosure in one embodiment also enable a user to enter or specify an activity, errand, and/or to-do list”)
and recommend a path based on the to-do list (Dillahunt page 4, lines 4-9 “The system and method of the present disclosure in one embodiment also enable a user to enter or specify an activity, errand, and/or to-do list instead of specific location into a location device for determining a route to a location. For example, a user may enter, "purchase an iPhone" or "purchase LeviTM's jeans", instead of entering "Apple", "mall" "shopping center" or their addresses. In turn, the user en-route can receive "smart" routes based on the current state of the environment or other factors.”)
based on a user condition (Dillahunt page 4, lines 6-7 “For example, a user may enter, "purchase an iPhone" or "purchase LeviTM's jeans", instead of entering "Apple", "mall" "shopping center" or their addresses. In turn, the user en-route can receive "smart" routes”. This is based on the condition of a user entering “purchase an iPhone” or “purchase LeviTM’s jeans”)
or priority set by a user 
and used for recommending the path  when the recommendation of the path is required in relation to the to-do list; (Dillahunt page 2, lines 5-9“A routing manager module may be operable to determine one or more locations where said one or more user specified tasks can be accomplished, and further dynamically determine at least one of routing and mapping information from current location of a user to said one or more locations.”)
and a server configured to: receive a condition for setting the user condition or the priority from a user terminal or the specific vehicle notification apparatus; (Dillahunt page 4, lines 4-6 “For example, a user may enter, "purchase an iPhone" or "purchase LeviTM's jeans", instead of entering "Apple", "mall" "shopping center" or their addresses. In turn, the user en-route can receive "smart" routes based on the current state of the environment or other factors.”)
and provide information on the to-do list application to the specific vehicle notification apparatus, in link with a to-do list application server that provides the to-do list application. (Dillahunt page 5, lines 9-18 “At 104, the input information is used to search for locations. A device implementing a methodology of the present disclosure receives the user specified input information. In one embodiment, the methodology of the present disclosure may submit specific items one by one to a search engine based on user's current GPS coordinates and/or current address, for instance, using wireless local area network (e.g., WiFi) or other mobile communications technology (e.g., 3G, 4G, etc.), and receive nearest locations for the input item. In another embodiment, the user specified input information may be parsed for keywords (e.g., "iPhone", "grocery") which are then entered into a search query, e.g., using a search engine (e.g., GoogleTM search). For instance, if a user entered "go grocery shopping", keyword "grocery" may be used to search for grocery store locations. Yet in another embodiment, the device implementing the methodology of the present disclosure may be already connected to or has access to store databases that may include locations of the stores and inventories.”. Dillahunt “a prioritized list of locations resulting from the search may be presented to the user, from which the user may select a location. In another embodiment, a list or prioritized locations along with the route information to the locations may be presented automatically. Thus, at 108, the device presents to a user one or more routes based on their assigned priorities to user-specified activities/locations. The routes may change or get updated according to user location.”)
Dillahunt fails to explicitly disclose:
notify a to-do list based on a vehicle characteristic, in link with a to-do list application
However, Rodden, from the same field of endeavor, discloses:
notify a to-do list based on a vehicle characteristic, in link with a to-do list application; (Rodden ¶208 “an exemplary graphical user interface 600 that may be presented to a user on any suitable emissive surface (e.g., the display on laptop 126 in FIG. 1A) linked to the optimization system 10 for entering user preferences and aspirations is shown… The six preference and aspiration tabs include… a “To-Do List” tab”; Rodden ¶300 “As another instance, near the end of an impromptu activity time slot, the processor may identify temporally near scheduled activities (e.g., all activities scheduled for the user during the next 12 hour period) as well as a list of aspirational activities on the user's to-do list and present a list of those activities to the user for selection to indicate if any of those activities has been completed”; Rodden  ¶103 “as well as one or more servers or computer based processors that process sensor and other input data and use that data to help system users optimize use of time and other resources based on user preferences, perceived user conditions, user circumstances, user habits and other optimization factors.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the notification of a to-do list, as taught by Rodden, in the system of Dillahunt in order to “help system users optimize use of time” (Rodden ¶103).

Claims 3-6, 10, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dillahunt in view of Rodden, further in view of Horvitz (US20140278091)(hereinafter “Horvitz”).
With respect to claim 3 and similarly 17,
Dillahunt in view of Rodden discloses:
Three different items in a to-do list. (Rodden ¶222 The screenshot includes three different to-do lists including a high priority list 1002, a medium priority list 1004 and a low priority list 1006.)
wherein the processor is configured to classify a first item requiring movement to a specific point in the to-do list as a first group, (Rodden ¶0220 In other cases the people raking on scale 806 may affect other factors like, for instance, workstation suggestions, meeting suggestions, etc. For instance, again, where Will White is ranked high on the scale 806, the system may consider Will White's location when identifying an optimal workstation to suggest to the first user or may be more prone to suggest meetings with Will White when the first user has free time and is located in the same facility as Will White.
and a third item able to be linked with another function in the vehicle in the to-do list as a third group2. (Rodden ¶0200 In addition, a user may express different event or activity type preferences. For example, a user may express a high preference value on a 1 to 10 scale for communications with her family members (e.g., when a call from a family member comes in, the call ranks that as a high priority).”)
Dillahunt in view of Rodden fails to explicitly disclose:
a second item for managing the vehicle in the to-do list as a second group, 
However, Horvitz, from the same field of endeavor, discloses:
a second item for managing the vehicle in the to-do list as a second group, (Horvitz ¶40  “For instance, vehicle-related tasks are assigned higher priorities than personal tasks while entertainment-related tasks are assigned the lowest priorities. Because a higher priority is attributed to a more important task (e.g., filling a low fuel tank) than a less important task (e.g., finding a coffee shop)”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the classification of managing a vehicle, as taught by Horvitz, in the system of Dillahunt in view of Rodden, in order to “in order to remove uncertainty regarding the user's goal” (Horwitz ¶5).

With respect to claim 4 and similarly 18,
Dillahunt in view of Rodden, further in view of Horvitz discloses:
wherein the processor is configured to perform at least one of 
a hands-free call connection notification based on phone connectivity, (Rodden Fig. 8 “Spouse Call”)
a message transmission notification linked with a Bluetooth SMS transmission function and a messaging application message transmission function, (Horvitz ¶78 “[0078] A user may communicate with other users via speaking into the microphone 642 and via text messages that are entered on the key pad 641 or a touch sensitive display 643, for example. The audio unit 655 may provide electrical signals to drive the speaker 644 as well as receive and digitize audio signals received from the microphone 642.”; Horvitz ¶80 “The communication module(s) 632 may provide signals to and receive signals from one or more antenna(s) 665. One of the antenna(s) 665 may transmit and receive messages for a cell phone network. Another antenna may transmit and receive Bluetooth.RTM. messages. Yet another antenna (or a shared antenna) may transmit and receive network messages via a wireless Ethernet network standard.”)
a notification linked with a vehicle location sharing mode function and a pickup mode function, 
or a gas station notification linked with an in-car payment function, when the to-do list corresponds to the third group.

	With respect to claim 5 and similarly 19, 
Dillahunt in view of Rodden, further in view of Horvitz discloses:
when the to-do list corresponds to the first group (Rodden ¶531 “in-route tasks”) or the second group, the processor is configured to:
recommend a place present near a current location or a destination for performing the to-do list; 
or set, as the destination, a place present on a current navigation path for performing the to-do list. (Rodden ¶531 “to-do list, preferential or aspirational tasks that may be completed in route while traveling will be referred to hereinafter simply as “in route tasks”; Rodden ¶533 “For tasks that a user simply performs to complete like, for instance, picking up a filled prescription at a pharmacy, in at least some cases the interface 1900 may include an “Accept” icon 1907 or the like which the user can select to confirm that the user intends to complete the in route task. Here, acceptance of a task or initiating the task causes a system processor to start tracking estimated work facility arrival time assuming the user will proceed to complete the accepted and initiated tasks.”)

With respect to claim 6 and similarly 20,
Dillahunt in view of Rodden, further in view of Horvitz discloses:
recommend a path to the place for performing the to-do list as the destination, (Dillahunt Fig. 2, 204 “Search for one or more locations for accomplishing the input task”; Dillahunt Fig. 2, 208 “Present the options and routes”)
by using at least one of a time or a distance required to the place for performing the to-do list, (Dillahunt page 8, lines 21-27 “The route manager component 412 may also present to the user the order in which a list of tasks may be performed or locations to visit, for instance, if the user entered more than one task, item or location (e.g., destination). The destinations (user entered and/or determined using the tasks entered) to visit may be ordered, for instance, to optimize user's time and resources spent in performing the tasks, based on for example, distance to the locations, the proximity of the locations, road/traffic conditions to the destinations”)
whether parking is allowed in the place, 
or a business hour of the place. (Dillahunt page 8, lines 21-27 “The route manager component 412 may also present to the user the order in which a list of tasks may be performed or locations to visit, for instance, if the user entered more than one task, item or location (e.g., destination). The destinations (user entered and/or determined using the tasks entered) to visit may be ordered, for instance, to optimize user's time and resources spent in performing the tasks, based on for example… store hours”)

	With respect to claim 10,
Dillahunt in view of Rodden, further in view of Horvitz discloses:
wherein the processor is configured to:
recommend a path to a place corresponding to the first group or the second group as a
destination based on the user condition (Dillahunt page 4, lines 6-8 “For example, a user may enter, "purchase an iPhone" or "purchase LeviTM's jeans", instead of entering "Apple", "mall" "shopping center" or their addresses. In turn, the user en-route can receive "smart" routes”. This is based on the condition of a user entering “purchase an iPhone” or “purchase LeviTM’s jeans”)
or the priority when the to-do list corresponds to the first group or the second group.

With respect to claim 14,
Dillahunt in view of Rodden discloses:
Three different items in a to-do list. (Rodden ¶222 The screenshot includes three different to-do lists including a high priority list 1002, a medium priority list 1004 and a low priority list 1006.)
wherein the processor is configured to classify a first item requiring movement to a specific point in the to-do list as a first group, (Rodden ¶0220 In other cases the people raking on scale 806 may affect other factors like, for instance, workstation suggestions, meeting suggestions, etc. For instance, again, where Will White is ranked high on the scale 806, the system may consider Will White's location when identifying an optimal workstation to suggest to the first user or may be more prone to suggest meetings with Will White when the first user has free time and is located in the same facility as Will White.
and a third item able to be linked with another function in the vehicle in the to-do list as a third group. (Rodden ¶0200 In addition, a user may express different event or activity type preferences. For example, a user may express a high preference value on a 1 to 10 scale for communications with her family members (e.g., when a call from a family member comes in, the call ranks that as a high priority).”)
Dillahunt in view of Rodden fails to explicitly disclose:
a second item for managing the vehicle in the to-do list as a second group, 
However, Horvitz, from the same field of endeavor, discloses:
a second item for managing the vehicle in the to-do list as a second group, (Horvitz ¶40  “For instance, vehicle-related tasks are assigned higher priorities than personal tasks while entertainment-related tasks are assigned the lowest priorities. Because a higher priority is attributed to a more important task (e.g., filling a low fuel tank) than a less important task (e.g., finding a coffee shop)”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the classification of managing a vehicle, as taught by Horvitz, in the system of Dillahunt in view of Rodden, in order to “in order to remove uncertainty regarding the user's goal” (Horwitz ¶5).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dillahunt in view of Rodden, further in view of Horvitz, and further in view of Puri (US20200011671A1)(hereinafter “Puri”).
	With respect to claim 7,
Dillahunt in view of Rodden, further in view of Horvitz discloses:
recommend a path to the place as the destination
(Dillahunt Fig. 2, 208 “Present the options and routes”)
Dillahunt in view of Rodden, further in view of Horvitz fails to explicitly disclose:
recommend a path to the place as the destination based on  whether a parking fee is charged as well as whether the parking is allowed and guide the vehicle to a path to a neighboring parking lot when the parking is difficult in the place.
However, Puri, from the same field of endeavor, discloses:
recommend a path to the place as the destination (Puri ¶34 “Upon completion of the state search 208, a route 210 that exhibits a high parking route probability 212 among all of the routes 210 may be selected as the parking route to be presented to the user 102 as a recommendation to navigate the vehicle 104 while searching for parking”)
based on 
whether a parking fee is charged, (Puri ¶63 “Other factors that may affect the user's preferences include, as but a few examples: parking cost (e.g., a maximum parking fee that the user 102 is willing to pay, or an incremental disinclination to pay for parking)”)
as well as whether the parking is allowed; (Puri ¶33 “Instead, the probability 206 of a vacancy 118 at the respective parking opportunities 204 may be determined, and a set of routes 210 in the vicinity of the destination 106 may be generated, respectively, as a sequence of segments 202 that present parking opportunities 204. The route parking probabilities 212 may be compared to identify the route 210 that presents a highest probability among the routes 210, based on an aggregation of the individual probabilities 206 of the respective parking opportunities 204 for each route 210, in order to present a recommendation 216 of a route 210 for the user 102 to follow that is likely to maximize the probability of finding a vacancy 118 near the destination 106.”)
and guide the vehicle to a path to a neighboring parking lot when the parking is difficult in the place. (Puri ¶34 “For each route 210, a parking route probability 212 is calculated of finding parking at any of the parking opportunities 204 on the respective segments 202 of the route 210 (e.g., according to the inverse of the product of the probabilities of not finding a vacancy 118 at all of the parking opportunities 204 along the route 208)… Upon completion of the state search 208, a route 210 that exhibits a high parking route probability 212 among all of the routes 210 may be selected as the parking route to be presented to the user 102 as a recommendation to navigate the vehicle 104 while searching for parking”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement recommending a path to the place as the destination based on whether a parking fee is charged as well as whether the parking is allowed and guiding the vehicle to a path to a neighboring parking lot when the parking is difficult in the place, as taught by Puri, in the system of Dillahunt in view of Rodden, further in view of Horvitz, in order to “facilitate the search of the user 102 for a parking vacancy 118 near the destination 106 of the route 110” (Puri ¶34). This reduces driver stress. (Puri ¶4 “The user may have to visit each parking opportunity in sequence, and may be repeatedly turned away, e.g., if parking garages is full or all metered parking spots along a street are taken. In many cases, the user's search may be prolonged and frustrating, e.g., if the user visits a high number of parking opportunities that are unavailable. Additionally, these instances may reflect a period of high driver distractability—e.g., the user's attention may be divided among the parking opportunity map presented by the device, looking for the corresponding garages or spots in the vicinity of the vehicle, and actually operating the vehicle—which may be particularly stressful for the driver, and may present a danger in the form of an elevated risk of accidents. In some cases, drivers may opt to reduce this frustration by choosing an available but unfavorable parking opportunity—e.g., a parking opportunity that is relatively far away from the destination, or a parking opportunity with a high cost, such as an expensive parking garage—when other, more favorable parking opportunities may be nearby (e.g., the user may park far away from the destination, and may then pass ample available parking while walking the long distance to the destination).”; Puri ¶5 “These and other problems may be reduced through advancement of parking facilitation capabilities of navigation devices.”)

With respect to claim 8,
Dillahunt in view of Rodden, further in view of Horvitz, and further in view of Puri discloses:
wherein the processor is configured to provide, to the user, an
expected time taken to the neighboring parking lot by walking, when guiding the path to the
neighboring parking lot. (Puri ¶65 “For example, a device may calculate a walking duration between the respective parking opportunities 204 and the destination 106”)

With respect to claim 9,
Dillahunt in view of Rodden, further in view of Horvitz discloses:
recommend a path to the place for performing the to-do list as the destination, (Dillahunt Fig. 2, 204 “Search for one or more locations for accomplishing the input task”; Dillahunt Fig. 2, 208 “Present the options and routes”)
Dillahunt in view of Rodden, further in view of Horvitz fails to explicitly disclose:
wherein the processor is configured to recommend a path to the place as the destination based on information on a real-time situation of a charging station when the to-do list corresponds to the second group. (Puri ¶63 “Other factors that may affect the user's preferences include… access to an electric vehicle charging station, which the user 102 may prefer if the vehicle 104 is capable of being electrically charged”; Puri ¶64 “Alternatively, a user 102 may simply prefer to park the vehicle 104 in certain locations; e.g., the user 102 of an electric vehicle 104 may prefer parking opportunities 204 with electric charging stations”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement recommending a path to the place as the destination based on information on a real-time situation of a charging station when the to-do list corresponds to the second group, as taught by Puri, in the system of Dillahunt in view of Rodden, and further in view of Horvitz, in order to account for a user’s preferences and requirements, thus improving their satisfaction (Puri ¶63 “The parking opportunities 204 considered by the state search 208 may be filtered to account for the user's requirements, and/or the parking probabilities 206 may be increased or decreased to reflect the suitability of the parking opportunities 206 in view of the circumstances and the user's preferences”).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dillahunt in view of Rodden, and further in view of Hunt (US10445702B1)(hereinafter “Hunt”).
	With respect to claim 11,
Dillahunt in view of Rodden discloses:
wherein the processor is configured to determine the priority
based on importance (Rodden ¶211 “In other cases it may be that system algorithms require a user to indicate preferences for at least a specific subset of activities. In at least some cases the order of activities in list page 614 will be based on a predetermined relative importance scale so that activities where most users have preferences are near the top of the list.”; Rodden ¶224 “List 1102 also includes a priority indication for each of the list meetings which can be used to weight each of the meetings based on importance”)
wherein a to-do list includes a time duration  (Rodden ¶222 “an item description may include an expected duration of time the user anticipates is required to complete the item. To this end see the exemplary forth item description in list 1002 that reads “Prepare for white paper for meeting on March 4 (4 hours)”. In this case, the system would identify the 4 hour anticipated period and a completion date prior to March 4 (e.g., March 2). Other list entry qualifiers are contemplated which could be identified by a system processor.”; Rodden ¶531 “First, the processor may calculate the estimated time of arrival at the first work facility that Barb is scheduled to travel to given traffic, weather, distance of travel, legal speed limits, the specific user's driving habit and tendencies, etc. Next, if the Barb's estimated time of arrival is at least some threshold period prior to her first scheduled activity, the processor may attempt to identify one or more of Barb's to-do list tasks or aspirational tasks or preferential activities that could be completed on the way to the work facility while still enabling Barb to arrive at the facility in time to prepare for a first activity commitment given weather, traffic and other factors.”)
Dillahunt in view of Rodden fails to explicitly disclose:
wherein the processor is configured to determine a to-do list priority based on a time limit of the to-do list
However, Hunt from the same field of endeavor, discloses:
wherein the processor is configured to determine a to-do list priority based on a time limit of the to-do list (Hunt column 20, lines 53-63 “The user may therefore be able to define a standard minimum duration that may be scheduled on the chart for any individual, continuous segment of an activity, and may be able to override this for individual activities. For example, and without limitation, if the user has set a standard minimum duration of ten minutes for individual activity segments, the application might not schedule any future activity segments having a duration less than ten minutes”; Hunt column 21, lines 1-2 “minimum allowed duration of individual activity segments may be respected”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the to-do list priority based on a time limit of the to-do list, as taught by Hunt, in the system of Dillahunt in view of Rodden, in order to make a meaningful impact on the amount of tasks a user can do on their to-do list. (Hunt column 20, lines 49-53 “Sometimes the amount of working time available between the end of one activity and the first appointment following that activity, or between two appointments, may be too small to make it worthwhile for the user to perform any work at all during that interval.”)

With respect to claim 12,
Dillahunt in view of Rodden discloses:
A to-do list (Dillahunt page 4, lines 4-5 “The system and method of the present disclosure in one embodiment also enable a user to enter or specify an activity, errand, and/or to-do list”)
	Dillahunt in view of Rodden fails to explicitly disclose:
further comprising a communication device configured to receive the to-do list from an external server
However, Hunt, from the same field of endeavor, discloses:
 further comprising a communication device configured to receive the to-do list from an external server. (Hunt column 7, lines 10-19 “the Personal Adaptive Scheduling System 100, according to an embodiment of the present invention, may include a Personal Scheduling Server 101, which may be in data communication with a Resource Client 130 and/or a Stakeholder Client 150. The Resource Client 130 and/or Stakeholder Client 150 each may be coupled to the Scheduling Server 101 using a wide area network 120 such as the Internet. The Scheduling Server 101 also may have access to various Planning Data Sources 140 via the Internet 120.”; Hunt column 7, lines 26-28 “Either the mobile device 130 or workstation 130 may be configured in data communication with the Scheduling Server 101”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement a communication device configured to receive the to-do list from an external server, as taught by Hunt, in the system of Dillahunt in view of Rodden, in order to more easily facilitate the transmission of information between one or more devices (Hunt column 52, lines 63-63 “The communications connections 870 and 872 allow the device to communicate with other devices.”).
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                           
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification fails to provide a limiting definition or examples for “vehicle characteristic”. 
        2 Spec. ¶80 “Group 3 may include items (e.g., contacting with XXX”